DETAILED ACTION
This action is in response to a correspondence filed on 08/12/2021.
Claims 1-20 are objected.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
 	Regarding claims 1, 5-14 and 16-20, the claims recite many occurrences of the term “in respect of” throughout the claim. However, this term is not grammatically well used in the claim and should be replaced by “for” to fix the anomaly. Additionally, the claim also uses the term “whereby” throughout the claim, which should be removed such that the claim flows better and could be easily understood. 

	Regarding claims 1-3, 6-7, 10-14, 17, 18 and 20, the term “user-device” should be changed to “user device”.

 Appropriate correction is required. An examiner’s amendment has been drafted as below to suggest a correction of the identified anomalies.

Listing of claims:

(Currently Amended) A method of obtaining diagnostic test results 
-device in a local area network and a remote device outside the local area network, inspecting data in said respective communication flow 
- a performance measure indicative of the performance of the communication flow between the user-device and the remote device; 
- a device category -device, said device category being selected from a plurality of predetermined device categories in dependence on data in said communication flow; and 
- a network interface type indicative of the type of network interface being used by the user-device in 
-device involved in one or more of said communication flows, determining a portability level of the user-device, the portability level of the user-device being one of a plurality of predetermined user-device portability levels, the portability level of the user- device being determined in dependence on the device category of the user-device; 
-device is located in dependence on a comparison of the performance measure -devices involved in said communication flows.

2. (Currently amended) A method according to claim 1 wherein the plurality of communication flows comprises flows of data between one or more user-devices in the same local area network and one or more remote devices outside said local area network.

3. (Currently amended) A method according to claim 1 wherein the plurality of communication flows comprises flows of data between respective user-devices in different local area networks and one or more remote devices outside the local area network of the respective user-device.

4. (Previously Presented) A method according to claim 1 wherein the inspection of data in said communication flows comprises deep packet inspection.

5. (Currently Amended) A method according to claim 1 wherein the performance measure indicative of the performance of the communication flow comprises measures 

6. (Currently amended) A method according to claim 1 wherein the device category -device in 

7. (Currently amended) A method according to claim 1 wherein the network interface type -device in 

8. (Currently amended) A method according to claim 1 wherein the network interface type 

9. (Currently mended) A method according to claim 1 wherein the network interface type 

10. (Currently amended) A method according to claim 1 wherein the diagnosis -device involved in a communication flow whose performance measure is indicative of performance below a predetermined level is obtained in dependence on the performance measure 

-device involved in a communication flow whose performance measure is indicative of performance below a predetermined level is obtained in dependence on the performance measure obtained 

12. (Currently amended) A method according to claim I wherein the diagnosis -device involved in a communication flow whose performance measure is indicative of performance below a predetermined level is obtained in dependence on the performance measure 

13. (Currently amended) A method according to claim 1 wherein the diagnosis -device involved in a communication flow whose performance measure is indicative of performance below a predetermined level is obtained in dependence on the performance measure -devices having different portability levels and/or network interface types.

14. (Currently Amended) Apparatus for obtaining diagnostic test results -device located therein having at least one interface and being operable to communicate via said at least one interface 
one or more processors configured to inspect data in  device in a local area network and a remote device outside the local area network 
- a performance measure indicative of the performance of the communication flow between the user-device and the remote device; 
- a device category -device, said device category being selected from a plurality of predetermined device categories in dependence on data in said communication flow; and 
- a network interface type indicative of the type of network interface being used by the user-device in 
the one or more processors further being configured to determine,  device involved in one or more of said communication flows, a portability level of the user- device, the portability level of the user-device being one of a plurality of predetermined user- device portability levels, the portability level of the user-device being determined in dependence on the device category of the user-device; 
the one or more processors further being configured to compare the performance measures - device is located in dependence on a comparison of the performance measure - devices involved in said communication flows.

15. (Currently Amended) A non-transitory computer readable medium storing computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform the steps of the method as claimed in claim 1.

16. (Currently amended) The apparatus according to claim 14 wherein the performance measure indicative of the performance of the communication flow comprises measures 

17. (Currently amended) The apparatus according to claim 14 wherein the device category -device in 

18. (Currently amended) The apparatus according to claim 14 wherein the network interface type -device in 

19. (Currently amended) The apparatus according to claim 14 wherein the network interface type a the communication flow is determined from information in one or more packet headers of one or more packets of which the communication flow is comprised.

-device in 

Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: 
Claims 1-20 have been objected to due to minor informalities as identified above but would be allowed if the identified informalities are properly corrected.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454